Dismissal and Opinion Filed July 3, 2013




                                           S
                                          In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-00719-CV

                                 JOSEPH E. HILLIS, Appellant
                                             V.
                                     U.S. BANK, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-01409-D

                                MEMORANDUM OPINION
              Before Chief Justice Wright and Justices FitzGerald and Justice Lewis
                                  Opinion by Justice FitzGerald
       Appellant’s brief in this case is overdue. By postcard dated November 21, 2012, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Kerry P. FitzGerald/
120719F.P05                                          KERRY P. FITZGERALD
                                                     JUSTICE




                                               –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

JOSEPH E. HILLIS, Appellant                      On Appeal from the County Court at Law
                                                 No. 4, Dallas County, Texas
No. 05-12-00719-CV        V.                     Trial Court Cause No. CC-12-01409-D.
                                                 Opinion delivered by Justice FitzGerald.
U.S. BANK, Appellee                              Chief Justice Wright and Justice Lewis
                                                 participating.

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellee U.S. BANK recover its costs of this appeal from appellant
JOSEPH E. HILLIS.


Judgment entered July 3, 2013




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –3–